Examiner’s Comments
Instant office action is in response to communication filed 3/21/2019.
Claims 1-20 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “a first wireless interface; a second wireless interface different from the first wireless interface; a processor; and a memory storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor, causing the communication device to: send a public key externally via the first wireless device; receive a specific signal from a first external device via the first wireless interface; in a case where the specific signal is received from the first external device, determine whether a radio field intensity of the received specific signal is equal to or greater than a threshold value; after the public key has been sent externally, receive an authentication request in which the public key is used from the first external device via the second wireless interface; in a case where it is determined that the radio field intensity is equal to or greater than the threshold value and the authentication request is received from the first external device, send an authentication response to the first external device via the second wireless interface, wherein in a case where it is determined that the radio field intensity is not equal to or greater than the threshold value and the authentication request is received from the first external device, sending of the authentication response to the first external device is restricted; after the authentication response has been sent to the first external device, receive connection information from the first external device via the second wireless interface, the connection information being for establishing a wireless connection between the communication device and a second external device via the second wireless interface; and in a case where the connection 

The closest art of record Terao Takeshi (Art furnished in IDS 3/21/2019) teaches “allow a device for providing information on a frequency channel and a device for receiving it to start communication more simply even if the device for providing information on a frequency channel is already connecting with a radio network. SOLUTION: A communication device includes: generation means for generating an image including information on a frequency channel used at 

Another art of record Ohara (20070124516) teaches “A controlling system for an electronic peripheral device is provided. The controlling system comprises an electronic peripheral device having a plurality of communication interfaces and a plurality of functions, at least one terminal device connectable to one of the communication interfaces of the electronic peripheral device via one of communication networks so that the terminal device can use one of the plurality of functions based on as to through which communication interface an instruction from the terminal device is received when the at least one of the plurality of functions is determined to be available, a function availability setting system, by which availability of at least one of the plurality of functions to the terminal device is set, and a function execution controlling system which controls execution of the at least one of the plurality of functions based on as to through which communication interface the instruction is received.” but also does not teach the indicated subject matter above.

Another art of record Stojanovski (9288756) teaches “A method and system for establishing a secure device-to-device connection between two mobile devices involves the use of a WiFi Direct (LTE Direct or other similar protocols) link paired with an IP Multimedia Subsystems (IMS) link. A device detects the presence of another device that it wishes to connect to. The devices negotiate a group owner, then authenticate each other using a variety of techniques, such as a centrally issued certificate. Thereafter, the devices derive keys to be used for communication, both over the WiFi Direct link and via the IMS link. A WiFi Direct Link may be paired with a Push to Talk over Cellular (PoC) link in order to couple together more than two devices. In such a connection, devices transmit to a group owner, which then sends multicast versions to the rest of the group devices.” but also does not teach the indicated subject matter above.

Another art of record Aibara (8761118) teaches “Disclosed is that when the first wireless communication apparatus is connected to a terminal apparatus such as a wireless access point wirelessly, the second wireless communication apparatus performs the communication with the first wireless communication apparatus by a short distance wireless communication, then the first wireless communication apparatus transmits participation information to participate in the network to the second wireless communication apparatus by the short distance wireless communication, and the second wireless communication apparatus is connected to the network based on the received participation information so as to communicate with the first wireless communication apparatus through the terminal apparatus.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492